ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                                )
                                              )
Advanced Technology International             )      ASBCA No. 59698-952
 d/b/a SCRA Applied R&D                       )
                                              )
Under Contract No. SP4701-12-A-0012           )

APPEARANCE FOR THE PETITIONER:                       Cory E. Manning, Esq.
                                                      Nelson Mullins Riley & Scarborough LLP
                                                      Columbia, SC

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     Kristin K. Bray, Esq.
                                                     Nathaniel A. Work, Esq.
                                                      Trial Attorneys
                                                      DLA Troop Support
                                                      Philadelphia, PA

                ORDER PURSUANT TO BOARD RULE l(a)(5)
           DIRECTING CONTRACTING OFFICER TO ISSUE DECISION

       Advanced Technology International d/b/a SCRA Applied R&D petitions the
Board to issue an Order pursuant to Board Rule l(a)(5) directing the contracting
officer to issue a decision on its 19 June 2014 claim. The Defense Logistics Agency
Troop Support, a field activity of the Defense Logistics Agency, advises that the
contracting officer will issue a decision on the contractor's claim by 22 January 2015.
The contractor does not object to that date.

       Accordingly, the Board hereby directs the contracting officer to issue a decision
on the contractor's claim by 22 January 2015.

       This Order completes all necessary action by the Board. If the contracting
officer fails to comply with this Order, such failure will be deemed a decision by the
contracting officer denying the claim, and the contractor may appeal to this Board or
sue in the United States Court of Federal Claims pursuant to the Contract Disputes
Act, 41 U.S.C. §§ 7103(f)(5), 7104.

       Dated: 7 January 2015



                                               ~~-
                                                    Administrative Judge
                                                    Acting Chairman
                                                    Armed Services Board
                                                    of Contract Appeals

                                                    I concur



                                               ~                 !~-
                                                                         ~~
                                                                           I    .



RICHARD SHACKLEFORD
                                               :·
                                               .. ""DIANA~ DICKINSON
Administrative Judge                                Administrative Judge
Vice Chairman                                       Armed Services Board
Armed Services Board                                of Contract Appeals
of Contract Appeals

       I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(5)
of the Armed Services Board of Contract Appeals in ASBCA No. 59698-952, Petition
of Advanced Technology International d/b/a SCRA Applied R&D, rendered in
conformance with the Board's Charter.

      Dated:



                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals




                                           2